DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/09/2022 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
(I) Applicant’s arguments 1: Applicant’s arguments, page 9, recites “Forrester does not disclose or fairly suggest that the first duplexer (150) and/or the second duplexer (160) could adjust the first reception frequency band and the second reception frequency band. Rather, Forrester only states that the diplexer 140 separates a signal received on antenna 110 into multiple paths. See, paragraph [0037], below (emphasis added)”:
(i) The examiner’s response: The examiner respectfully disagrees. Forester teaches, in fig 2A, para [0037]-[0038], “first band duplexer 150. High pass filter of diplexer 140 passes the second signal to second band duplexer 160”, where, “that the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”. Therefore, Forester teaches the limitation. 
(II) Applicant’s arguments 2: Applicant’s arguments page 10, recites “Forrester does not disclose or fairly suggest that first duplexer (150) and/or second duplexer (160) could adjust the frequency band. Rather, diplexer (140) of Forrester separates received signals into certain bands, and there is no need or possibility for first duplexer (150) and/or second duplexer (160) to adjust the frequency band. Accordingly, Forrester fails to disclose or fairly suggest a first duplexer configured to ... adjust the first reception frequency band; a second duplexer configured to . . . adjust the second reception frequency band; and that the diplexer adjusts a cut-off frequency of the first filter or the second filter in connection with the first reception frequency band adjusted through the first duplexer or the second reception frequency band adjusted through the second duplexer, as recited in Claim 1. Tsukamoto fails to cure the defects of Forrester. Rather, Tsukamoto discloses that the passband frequency of filter (l0F) can be adjusted and, by adjusting the passband frequency, multiple communication bands could be supported. See, paragraph [0092] and FIGs. 7 and 8 of Tsukamoto, as set forth below”...
(ii) The examiner’s response: The examiner respectfully disagrees. Forester teaches, in fig 2A, para [0037]-[0038], where, the diplexer 140 splits the receive frequency to first signal and second signal , where, the first signal is filtered (equivalent to “adjusted”) and coupled to duplexer 150 and the high lass filter of diplexer passes the second to second band duplexer 160. Therefore, Forester teaches said limitation as argued above. Hence the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al (US 2004/0209590 A1), hereinafter, “Forrester” in view of Tsukamoto et al (US 2018/0019729 A1), hereinafter, “Tsukamoto”.
 Regarding claim 1, Forrester discloses: An electronic device {fig 2A, para [0030], “Wireless communication device 100” (equivalent to “An electronic device”)} comprising: 
an antenna module including one or more antennas configured to transmit or receive a signal in a first frequency band and a second frequency band wirelessly {fig 1 and 2A, “Antenna 110” (equivalent to “antenna module”), para [0033], where, “Antenna 110 can be a conventional antenna, such as a standard “dual-band” (supporting first frequency band and second frequency band) antenna. Antenna 110 on wireless communication device 100”, para [0032], where, “the cellular band, a band at approximately 800 MHz” (equivalent to “first frequency band”), and “the PCS band, a band at approximately 1900 MHz” (equivalent to “second frequency band”)}; 
a first duplexer configured to separate the first frequency band into a first transmission frequency band {fig 2A, para [0034], where, “duplexer 150” (equivalent to “first duplexer”) and “cellular band” (equivalent to “first transmission frequency band”)} and a first reception frequency band {para [0007] and [0032], (where, receiver 100 is a dual band supported device which may communicate (receive/transmit) using cellular band of 800 MHz (equivalent to “first frequency band”) and PCS band of 1900 MHz (equivalent to “second frequency band”))} and to adjust the first 5reception frequency band {fig 2A-B, para [0037]-[0038], where, the diplexer 140 splits the receive frequency to first signal and second signal , where, the first signal is filtered (equivalent to “adjusted”) and coupled to duplexer 150, “the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”}; 
a second duplexer configured to separate the second frequency band into a second transmission frequency band {fig 2A, para [0034], where, “duplexer 160” (equivalent to “second duplexer”) and “PCS band” (equivalent to “second transmission frequency band”)} and a second reception frequency band {para [0007] and [0032], (where, receiver 100 is a dual band supported device which may communicate (receive/transmit) using cellular band of 800 MHz (equivalent to “first frequency band”) and PCS band of 1900 MHz (equivalent to “second frequency band”))} and to adjust the second 5reception frequency band {fig 2A-B, para [0037]-[0038], where, the high lass filter of diplexer passes the second to second band duplexer 160,  “the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”}; and 
a diplexer including a first terminal electrically connected to the antenna module, a first filter configured to pass the first frequency band {2A, para [0034], (where, terminal that connects antenna 110 with diplexer 140 is equivalent to “first terminal”)}; 
a first filter configured to pass the first frequency band, a second terminal electrically connected to the first filter and the first duplexer {fig 2A-B, fig 3A, para [0037]-[0038], where, the terminal that connects the low pass filter of diplexer 140 and first duplexer 150 equivalent to “second terminal” and  “The first signal is filtered by the low pass filter of diplexer 140 and then coupled to first band duplexer 150”}, a second terminal electrically connected to the first filter and the first duplexer, a second filter configured to pass the second frequency band, and a third terminal electrically connected to the second filter and the second duplexer {fig 2A-B, fig 3A, para [0037]-[0038], where, the terminal that connects the high pass filter of diplexer 140 and first duplexer 170 equivalent to “third terminal” and  “The first signal is filtered by the low pass filter of diplexer 140 and then coupled to first band duplexer 150”}, 
Forrester does not explicitly teach: wherein the diplexer adjusts a cut-off frequency of the first filter or the second filter in connection with the first reception frequency band adjusted through the first duplexer or the second reception frequency band adjusted through the second duplexer.
Tsukamoto teaches: 20 wherein the diplexer adjusts a cut-off frequency of the first filter or the second filter in connection with the first reception frequency band adjusted through the first duplexer or the second reception frequency band adjusted through the second duplexer {para [0092], where, “the variable widths of the passband and the attenuation pole, which are capable of being adjusted when the high-frequency filter 10F is used as the variable frequency filter. Specifically, the frequencies are adjusted so as to support the multiple communication bands”}.
  	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the diplexer adjusts a cut-off frequency of the first filter or the second filter in connection with the first reception frequency band adjusted through the first duplexer or the second reception frequency band adjusted through the second duplexer” taught by Tsukamoto into Forrester in order to support multiple communication band.
Regarding claim 2, Forrester discloses: wherein the first reception frequency band at least partly overlaps with the second reception frequency band, and wherein the diplexer adjusts the cut-off frequency to a value between the first transmission frequency band and the second transmission frequency band {fig 3A, para [0045], where, where, 210, 220 and 250 can overlap depending on the implementation}.  
 	Regarding claims 3 and 4, Forrester discloses: an electronic device with diplexer, duplexer and filters as applied for claim 1. However, Forrester does not explicitly teach: wherein the first reception frequency band at least partly overlaps with the second reception frequency band, and wherein the first duplexer reduces a width of the first reception frequency band when the first reception frequency band is not used.
Tsukamoto teaches: wherein the first reception frequency band at least partly overlaps with the second reception frequency band, and wherein the first duplexer reduces a width of the first reception frequency band when the first reception frequency band is not used {fig 11, para [0111], where, “The communication band Band28 is composed of a communication band Band28A and a communication band Band28B the used frequency bands of which are partially overlapped with each other”}.  
 	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first reception frequency band at least partly overlaps with the second reception frequency band, and wherein the first duplexer reduces a width of the first reception frequency band when the first reception frequency band is not used” taught by Tsukamoto into Forrester in order to support multiple communication band.
Regarding claim 5, Forrester discloses: wherein, when the first reception frequency band is used as a single carrier, the diplexer adjusts the cut-off frequency to be lower than the first reception frequency band, and the first duplexer reduces a width of the first reception frequency band {fig 2A-B, para [0038]-[0040]}.
Regarding claim 6, Forrester discloses: wherein, when the second reception frequency band is used as a single carrier, the diplexer adjusts the cut-off frequency to be higher than the second reception frequency band, and the second duplexer reduces a width of the second reception frequency band {fig 2A, para [0042], where, “lowering the cutoff frequency from approximately 1600 MHz (as in normal cellular/PCS diplexer) to approximately 1400 MHz” which is higher than the second reception band). 
  	Regarding claim 7, Forrester discloses: wherein, when the first reception frequency band and the second reception frequency band are used by applying carrier aggregation (CA), the diplexer adjusts the cut-off frequency to be higher than the first reception frequency band {fig 2A-B, para [0038]-[0042]}, and 
However, Forrester does not explicitly teach: the second duplexer simultaneously provides a radio frequency integrated circuit (RFIC) with the first reception frequency band and the second reception frequency band.  
Tsukamoto teaches: the second duplexer simultaneously provides a radio frequency integrated circuit (RFIC) with the first reception frequency band and the second reception frequency band {fig 13, para [0124]-[0125], where, “A communication device 80 includes a front-end circuit 70 and a radio frequency integrated circuit (RFIC) 81”}.  
 	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the second duplexer simultaneously provides a radio frequency integrated circuit (RFIC) with the first reception frequency band and the second reception frequency band” taught by Tsukamoto into Forrester in order to support multiple communication band.

Regarding claim 8, Forrester discloses: a splitter electrically connected to the second duplexer {fig 2A, para [0038], where, “Diplexer 140 splits the wireless communication signals into a first signal and a second signal”}.
Regarding claim 9, Forrester discloses: a front end module configured to supply at least one of a signal having the first frequency band and a signal having the second frequency band to the diplexer {fig 2A-B, para [0038]-[0046]}.  
Regarding claim 10, Forrester discloses: a modem configured to determine whether to use the first frequency band and the second frequency band and to control the diplexer to set the cut-off frequency {fig 1 and 2A-B and 8, para [0030] and [0048], mobile station modem (MSM)}.
Regarding claim 11, Forrester discloses: a first amplifier configured to obtain a transmission signal having the first transmission frequency band {fig 2A, para [0034]-[0036], “GPS LNA” equivalent to “first amplifier”}; and  
However, Forrester does not explicitly teach: the second transmission frequency band from an RFIC and to amplify and provide the transmission signal to the diplexer; and a second amplifier configured to obtain a reception signal having the first reception frequency band and the second reception frequency band from the first duplexer and the second duplexer and to amplify and provide the reception signal to the RFIC.
Tsukamoto teaches: the second transmission frequency band from an RFIC and to amplify and provide the transmission signal to the diplexer {fig 13, para [0124], “Transmission side amplifier 71”}; and a second amplifier configured to obtain a reception signal having the first reception frequency band and the second reception frequency band from the first duplexer and the second duplexer and to amplify and provide the reception signal to the RFIC {fig 13, para [0124]-[0125], “Reception-side amplifier 74”, where, “A communication device 80 includes a front-end circuit 70 and a radio frequency integrated circuit (RFIC) 81”}.  
 	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the second transmission frequency band from an RFIC and to amplify and provide the transmission signal to the diplexer; and a second amplifier configured to obtain a reception signal having the first reception frequency band and the second reception frequency band from the first duplexer and the second duplexer and to amplify and provide the reception signal to the RFIC” taught by Tsukamoto into Forrester in order to support multiple communication band.

  	Regarding claim 12, Forrester disclosed: An electronic device {fig 1 and 2A, para [0030], “Wireless communication device 100” (equivalent to “An electronic device”)} comprising: 51
one or more antennas configured to transmit or receive a signal in a first frequency band and a second frequency band wirelessly {fig 1 and 2A, “Antenna 110”, para [0033], where, “Antenna 110 can be a conventional antenna, such as a standard “dual-band” (supporting first frequency band and second frequency band) antenna. Antenna 110 on wireless communication device 100”, para [0032], where, “the cellular band, a band at approximately 800 MHz” (equivalent to “first frequency band”), and “the PCS band, a band at approximately 1900 MHz” (equivalent to “second frequency band”)}; 
a first duplexer configured to separate the first frequency band into a first transmission frequency band {fig 2A, para [0034], where, “duplexer 150” (equivalent to “first duplexer”) and “cellular band” (equivalent to “first transmission frequency band”)} and a first reception frequency band {para [0007] and [0032], (where, receiver 100 is a dual band supported device which may communicate (receive/transmit) using cellular band of 800 MHz (equivalent to “first frequency band”) and PCS band of 1900 MHz (equivalent to “second frequency band”))} and to adjust the first 5reception frequency band {fig 2A-B, para [0037], where, “the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”}; 
a second duplexer configured to separate the second frequency band into a second transmission frequency band {fig 2A, para [0034], where, “duplexer 160” (equivalent to “second duplexer”) and “PCS band” (equivalent to “second transmission frequency band”)} and a second reception frequency band {para [0007] and [0032], (where, receiver 100 is a dual band supported device which may communicate (receive/transmit) using cellular band of 800 MHz (equivalent to “first frequency band”) and PCS band of 1900 MHz (equivalent to “second frequency band”))} and to adjust the second 5reception frequency band {fig 2A-B, para [0037], where, “the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”}; and 
a diplexer including a first terminal electrically connected to an antenna module 10including the one or more antennas {fig 2A, para [0034], (where, terminal that connects antenna 110 with diplexer 140 is equivalent to “first terminal”)}; 
a first filter configured to pass the first frequency band, a second terminal electrically connected to the first filter and the first duplexer {fig 2A-B, fig 3A, para [0037]-[0038], where, the terminal that connects the low pass filter of diplexer 140 and first duplexer 150 equivalent to “second terminal” and  “The first signal is filtered by the low pass filter of diplexer 140 and then coupled to first band duplexer 150”}, a second filter configured to pass the second frequency band, and a third terminal electrically connected to the second filter and the second duplexer {fig 2A-B, fig 3A, para [0037]-[0038], where, the terminal that connects the high pass filter of diplexer 140 and first duplexer 170 equivalent to “third terminal” and  “The first signal is filtered by the low pass filter of diplexer 140 and then coupled to first band duplexer 150”}, and configured to adjust a cut-off frequency of the first filter or the second filter depending on whether to 15use the first reception frequency band and the second reception frequency band {fig 2A-B, para [0037], where, “the cutoff frequencies can be adjusted to accommodate particular applications, and that other cutoff frequencies can be selected for other communication bands”}; and 
a processor operatively connected to the first duplexer, the second duplexer, and the diplexer {fig 2A, diplexer 140, first duplexer 150 and second duplexer 160, para [0031]-[0038], further see fig 10, para [0055]}, 
wherein the processor {fig 8, para [0048], where, “Switching module 260 can be controlled via a main controller (not shown) of wireless communications device 100 such as, for example, a processor, e.g., a mobile station modem (MSM)”} is configured to: in a case of a first mode, adjust the cut-off frequency to be higher than the first reception frequency band {fig 2A, para [0042], where, “lowering the cutoff frequency from approximately 1600 MHz (as in normal cellular/PCS diplexer) to approximately 1400 MHz” which is higher than the cellular band of 800 MHz equivalent to “first reception band” and is equivalent to “first mode”}; 
Forrester does not explicitly teach: in a case of a second mode, adjust the cut-off frequency to be lower than the first reception frequency band, and adjust the second reception frequency band to a frequency band lower than the adjusted cut-off frequency through the second duplexer and in a case of a third mode, adjust the cut-off frequency to be higher than the second reception frequency band, and adjust the first reception frequency band to a frequency 52band higher than the adjusted cut-off frequency through the first duplexer.
Tsukamoto teaches: 20in a case of a second mode, adjust the cut-off frequency to be lower than the first reception frequency band, and adjust the second reception frequency band to a frequency band lower than the adjusted cut-off frequency through the second duplexer and in a case of a third mode, adjust the cut-off frequency to be higher than the second reception frequency band, and adjust the first reception frequency band to a frequency 52band higher than the adjusted cut-off frequency through the first duplexer {para [0092], where, “The variable widths of the passband and the attenuation pole, which are capable of being adjusted when the high-frequency filter 10F is used as the fixed frequency filter, are markedly narrower than the variable widths of the passband and the attenuation pole, which are capable of being adjusted when the high-frequency filter 10F is used as the variable frequency filter. Specifically, the frequencies are adjusted so as to support the multiple communication bands when the high-frequency filter 10F is used as the variable frequency filter while the frequencies are fine-tuned within the frequency range of a specific communication band when the high-frequency filter 10F is used as the fixed frequency filter”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in a case of a second mode, adjust the cut-off frequency to be lower than the first reception frequency band, and adjust the second reception frequency band to a frequency band lower than the adjusted cut-off frequency through the second duplexer and in a case of a third mode, adjust the cut-off frequency to be higher than the second reception frequency band, and adjust the first reception frequency band to a frequency 52band higher than the adjusted cut-off frequency through the first duplexer” taught by Tsukamoto into Forrester in order to support multiple communication band.
Regarding claim 13, Forrester discloses: wherein the first reception frequency band partly overlaps with the second reception frequency band {fig 2A-B, para [0045]}, and 5wherein the diplexer is set to the first mode, the second mode, or the third mode depending on mode information received from a modem {fig 2A, para [0042], where, “lowering the cutoff frequency from approximately 1600 MHz (as in normal cellular/PCS diplexer) to approximately 1400 MHz” which is higher than the cellular band of 800 MHz equivalent to “first reception band” and is equivalent to “first mode”}.  
Regarding claim 14, Forrester discloses: separates the first reception frequency band and the second reception frequency band, using a splitter electrically connected to an output terminal of the second duplexer {fig 2A, para [0038], where, “Diplexer 140 splits the wireless communication signals into a first signal and a second signal”};  and 10wherein the second duplexer receives and outputs the first reception frequency band and the second reception frequency band in the first mode, together {fig 2A-B, para [0042]}; and
Forrester does not explicitly teach: wherein the first reception frequency band partly overlaps with the second reception frequency band. 
Tsukamoto teaches: wherein the first reception frequency band partly overlaps with the second reception frequency band {fig 11, para [0111], where, “The communication band Band28 is composed of a communication band Band28A and a communication band Band28B the used frequency bands of which are partially overlapped with each other”}.  
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first reception frequency band partly overlaps with the second reception frequency band” taught by Tsukamoto into Forrester in order to support multiple communication band.
Regarding claim 15, Forrester discloses: 15wherein the processor {fig 8, para [0048], where, “Switching module 260 can be controlled via a main controller (not shown) of wireless communications device 100 such as, for example, a processor, e.g., a mobile station modem (MSM)”}; 
Forrester does not explicitly teach: wherein the first reception frequency band partly overlaps with the second reception frequency band; is configured to: in the second mode, adjust a maximum value of the second reception frequency band to be lower than the cut-off frequency through the second duplexer to reduce a 20width of the second reception frequency band; and in the third mode, adjust a minimum value of the first reception frequency band to be higher than the cut-off frequency through the first duplexer to reduce a width of the first reception frequency band . 
Tsukamoto teaches: wherein the first reception frequency band partly overlaps with the second reception frequency band {fig 11, para [0111], where, “The communication band Band28 is composed of a communication band Band28A and a communication band Band28B the used frequency bands of which are partially overlapped with each other”}.  
is configured to: in the second mode, adjust a maximum value of the second reception frequency band to be lower than the cut-off frequency through the second duplexer to reduce a 20width of the second reception frequency band; and in the third mode, adjust a minimum value of the first reception frequency band to be higher than the cut-off frequency through the first duplexer to reduce a width of the first reception frequency band {para [0092], where, “The variable widths of the passband and the attenuation pole, which are capable of being adjusted when the high-frequency filter 10F is used as the fixed frequency filter, are markedly narrower than the variable widths of the passband and the attenuation pole, which are capable of being adjusted when the high-frequency filter 10F is used as the variable frequency filter. Specifically, the frequencies are adjusted so as to support the multiple communication bands when the high-frequency filter 10F is used as the variable frequency filter while the frequencies are fine-tuned within the frequency range of a specific communication band when the high-frequency filter 10F is used as the fixed frequency filter”}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “in a case of a second mode, adjust the cut-off frequency to be lower than the first reception frequency band, and adjust the second reception frequency band to a frequency band lower than the adjusted cut-off frequency through the second duplexer and in a case of a third mode, adjust the cut-off frequency to be higher than the second reception frequency band, and adjust the first reception frequency band to a frequency 52band higher than the adjusted cut-off frequency through the first duplexer” taught by Tsukamoto into Forrester in order to support multiple communication band.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461